Beck, J.
Considering the charge of the court to the jury in its entirety, the errors in those portions excepted to are not of such character as to require the grant of a new trial; and there being sufficient evidence to *250authorize the verdict, the judgment of the court below refusing a new trial is ' Affirmed.
December 12, 1916.
Complaint. Before Judge Hammond. Richmond superior court. August 7, 1915.
Isaac S. Peebles Jr., for plaintiffs in error.
George T. Jaclcson, contra.

All the Justices concur.